Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2021 has been entered.
Claims 1-20 are currently pending and have been fully considered.
Claim 16 has been amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over MOSIER (USPGPUB 2016/0230115) in view of MOHR et al. (US 6371999).


MOSIER teaches that low speed pre-ignition (LSPI) is a problem in paragraphs 6-7 and teaches in paragraphs 26-28 that the method of the invention decreases LSPI events.
The method is taught in paragraphs 29-34 to comprise further using a fuel composition that comprise performance enhancing additives.
MOSIER does not explicitly teach an amidine or beta-amino-alkanol.
However, MOHR et al. teach fuels for internal combustion engines or lubricants contain small amounts of polyisobutylaminoalcohols with formulas Ia and Ib.

    PNG
    media_image1.png
    632
    982
    media_image1.png
    Greyscale

Wherein X may be OH and the other may be

    PNG
    media_image2.png
    371
    357
    media_image2.png
    Greyscale

Where R1 may be identical or the same and may be hydrogen, hydroalkyl, or amino alkyl which may be substituted by further hydroxyl- or amino-carrying alkyl radicals, or the two radicals R1 may form a nonaromatic ring.
R in MOHR et al. is not explicitly taught to be a C1-C20 alkyl group.
However, MOHR et al. do teach that the R is a polyisobutyl group with a molecular weight of 500 to 5000.
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).
It would be obvious to one of ordinary skill in the art to add the polysiobutylaminoalcohols taught in MOHR et al. into the compositions that MOSIER teaches.
MOSIER teaches in paragraph 35 that the performance additives may include a detergent/dispersant additive such as a nitrogen containing detergent.
MOHR et al. teach in lines 1-51 of column 2 the polyisobutylaminoalcohols have both a good detergent effect and a good dispersant effect.
Regarding claim 9, MOSIER teaches in paragraphs 41-44 and 109 that the additives may be present in solvents with base oil or diluent oil. MOSIER teaches concentrates.


Regarding claims 16-17, MOSIER teaches in paragraph 36 that the performance additives may include a triazole such as benzotriazole.
Regarding claims 2 and 10, MOSIER teaches that R1 and R2 may form a nonaromatic ring.
Regarding claims 4, 12, and 18, MOHR et al. explicitly teach polyisobutylaminoalcohols.
Regarding claim 8, the claims are written such that the additive may be an aminoalcohol and not a salt.

Response to Arguments
Applicant's arguments filed 06/03/2021 have been fully considered but they are not persuasive.
Applicant argues that the prior art MOSIER (USPGPUB 20160230115) in view of MOHR et al. (US 6371999) combined would not yield a predictable result of LSPI reduction due to amidine or beta-amino alkanol.


The claims are directed toward a product and a process in which an amount of LSPI reducing additive comprising one or more compounds are added to a hydrocarbon fuel.
MOHR et al. teach those compounds.
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Applicant argues that MOHR et al. do not teach compounds that correlate to what is claimed.  
MOHR et al. teach a compound with the formula Ib below:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Wherein one of the X may be OH, and the other may be NR1R1 wherein R1 may be H.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 
Which flipped would be

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
  or 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

This corresponds to the current formula being taught with R1 and R2 being H, R3 and R4 being a C1 alkyl group (methyl) and R5 being R.  R is taught in MOHR et al. as a polyisobutyl group having a number average molecular weight of 500 to 5000.   
While it is true that  MOHR et al. do teach that the R is an polyisobutyl group with a molecular weight of 500 to 5000, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 




Allowable Subject Matter
Claims 5-7, 13-15, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record do not suggest with enough specificity the specific compounds that are present in claims 5-7, 13-15, and 19-20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
MCCOY et al. (US 3876391) teach fuel composition comprising ethanolamine.
GAO (USPGPUB 2015/0322372) teaches LSPI reduction.
BIALY et al. (U.S. 3976441) et al. teach substituted aminoalkylpropanediol and motor fuel composition comprising the same.
The aminoalkylpropanediol is represented by the following formula

The preferred group is such that R is a hydrocarbon radical having from about 6 to about 16 carbon atoms, and R' and R' are hydrogen and R" is a hydrocarbon radical from 1 to 4 carbon atoms.
CULLEY et al. (U.S. 9873849) teach fuel compositions that comprise that comprises gasoline and from about 10 to about 500 ppm by weight of a dialkylaminoalkanol.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MING CHEUNG PO/Examiner, Art Unit 1771                                                                                                                                                                                                        

/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771